Lumpkin, P. J.
1. The policy of life-insurance upon which the present action was brought contained the stipulations quoted in the first headnote. The insured had given promissory notes for the first premium due on this policy. These notes matured before he died, but no part of the same was ever paid. We are therefore unable to perceive how the collection of this policy could be enforced without violating the plain and unequivocal conditions of the contract as therein expressed.
2. It appeared, however, that an agent of the insurance association had demanded of the insured payment of the premium notes after they matured, and it was claimed that the making of such demand amounted to a waiver by the association of the above mentioned stipulations. If, in any event, the fact that such a demand was made could be treated as a waiver, this certainly ought not to be done when payment was refused. To hold otherwise, it seems to us, would be going contrary to the plainest principles of right and justice. At most, it could only be fairly said that the association had offered to waive the conditions expressed in the policy, and that the insured had declined to accept the offer.

Judgment affirmed.

All the Justices concurring.